Citation Nr: AXXXXXXXX
Decision Date: 10/29/21	Archive Date: 10/29/21

DOCKET NO. 210521-162256
DATE: October 29, 2021

ORDER

Entitlement to an increased rating for service-connected ischemic heart disease (IHD), currently evaluated as 30 percent effective March 6, 2020, is denied.

FINDING OF FACT

Metabolic equivalent (MET) testing shows the Veteran develops fatigue at a workload of greater than 5 but not greater than 7 METs.  MET testing shows the Veteran did not develop these symptoms at a workload of 5 METs or less, and there was no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent or more than one episode of active congestive heart failure in the past year.

CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for arteriosclerotic heart disease have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.100, 4.104, Diagnostic Code 7005.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Marine Corps from July 16, 1970 to July 31, 1993.

On August 23, 2017, the President signed into law the Veterans Appeals Improvement and Modernization Act, Pub. L. No. 115-55, also known as the Appeals Modernization Act (AMA).  This law creates a new framework for Veterans dissatisfied with VA's decision on their claim to seek review.  This decision has been written consistent with the new AMA framework. 

By way of procedural history, the service connection for ischemic heart disease associated with herbicide exposure is granted with a 30 percent evaluation effective March 6, 2020 in a February 2021 rating decision.  The Veteran submitted a notice of disagreement of the February 2021 rating decision for an increased rating in May 2021.  

On May 21, 2021, the Veteran filed a VA Form 10182, Decision Review Request: Board Appeal (NOD), disagreeing with the rating decision for a service-connected ischemic heart disease associated with herbicide exposure with a 30 percent for his ischemic heart disease.  The Veteran contends in his NOD, that his ischemic heart disease was associated to his exposure to agent orange when he was deployed to Vietnam in 1972, he was hospitalized for five days with heart conditions, he was prescribed metoprolol, and the doctor told him that it was important for him to take the metoprolol every day or he would die.  The Veteran further claims that his 30 percent evaluation for his service-connected ischemic heart disease was not adequate for the reasons he stated above in his NOD. 

In the May 2021 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Direct Review docket by a Veterans Law Judge, with no Board hearing and he will not submit any additional evidence in support of his appeal.  Given the foregoing, the Board has jurisdiction to address the issue of whether an increase rating for the Veteran's ischemic heart disease is warranted.

Therefore, the Board may only consider the evidence of record at the time of the agency of original jurisdiction (AOJ) decision on appeal.  38 C.F.R. § 20.301.

Entitlement to an increased rating for service-connected ischemic heart disease (IHD), currently evaluated as 30 percent effective March 6, 2020.

The Veteran is seeking an increased rating for his service-connected ischemic heart disease.  He asserts, that a higher rating is warranted, as the medical evidence of record, including his hospitalization for his heart condition, the strict regimen of metoprolol, show that his heart condition is more severe than is reflected by the currently assigned 30 percent rating. See VA Form 10182. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Veteran's ischemic heart disease is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, for arteriosclerotic heart disease (coronary artery disease).  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

As noted above, under DC 7005, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. 

In this case, the Veteran was assigned an initial 30 percent rating for service-connected ischemic heart disease based on evidence of cardiac hypertrophy shown in an August 2020 Veterans Affairs Medical Center (VAMC) treatment records. See February Rating Decision and January 2021 VA Heart Conditions Disability Benefits Questionnaire (DBQ).  In support of his claim, he submitted an Appellate Brief reiterating his contentions that he believes that he rates a greater than 30 percent evaluation for his ischemic heart disability because he was hospitalized for five days for a heart condition and that he requires daily metoprolol for his heart condition.  The Veteran was afforded VA Heart Conditions examinations in December 2020, in that examination the VA examiner noted that the Veteran's left ventricular ejection fraction (LVEF) was 65 percent and the METs test resulted workload of greater than 5 METs but not greater than 7 METs results in fatigue, was found to be consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy hard work (digging).  This is consistent with a 30 percent rating. 

In reviewing the Veteran's medical record and consideration lay statements, the Board finds that the evidence does not support a rating greater than 30 percent, as the Veteran's ischemic heart disease has not resulted in chronic congestive heart failure; the Veteran's left ventricular ejection fraction (LVEF) was 65 percent and the METs test resulted workload of greater than 5 METs but not greater than 7 METs results in fatigue.

 

The Board finds that entitlement for an increase rating greater than30 percent, for service-connected ischemic heart disease is denied.

 

 

DAVID L. WIGHT

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Le, Tai D.

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.